DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 1/5/2022 has been fully considered. Claims are cancelled and claims 1-2, 4-6, 12-17, 19-20 and 25 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
 
Reasons for Allowance
Claims 1-2, 4-6, 12-17, 19-20 and 25 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Kim et al (KR 10-2016-002410) in view of Uchikawa (KR 10-2015-0007571) and Hitomi et al (JP 2015-087405) do not disclose the polarizing plate comprising the curve securing portion of the printed layer having an opening on the printed layer, the opening having a first width, the surface of the printed layer having a second width and the first width is about 30% to less than 100% of the second width in combination with the other limitations of the claims.
The roughened surface of the light shielding film of Hitomi does not have an opening or a groove that that has a width that is about 30% to less than 100% of the width of the light-shielding film. Therefore, one of ordinary skill in the art would not look to Hitomi to disclose or suggest the curve securing portion of the printed layer having an opening on the printed layer, the opening having a first width, the surface of the printed layer having a second width and the first width is about 30% to less than 100% of the second width.
Furthermore, the references in the IDS filed 1/5/2022 do not teach or suggest the polarizing plate comprising the curve securing portion of the printed layer having an opening on the printed layer, the opening having a first width, the surface of the printed layer having a second width and the first width is about 30% to less than 100% of the second width in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SATHAVARAM I REDDY/Examiner, Art Unit 1785